Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment filed 11/10/2021
Claims 1 and 10 have been amended.
Claims 16-17 have been newly added.

Claims 1-17 are pending examination.

Response to Arguments
I.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
II.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

III.	Claims 1-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (USPN 10,250,924) in view of Kim et al (US 2018/0351697).  

	a.	Per claim 1, Tsukagoshi teaches a method of managing a plurality of media streams intended to be rendered by a calling device before finalizing an establishment of a 
for each media stream of a plurality of media streams (col.2 line 63-col.3 line 10, col.6 line 3-30—video media streams): 

receiving a message to establish the communication (col.6 lines 1-12 and 40-58, col.15 lines 6-22, col.17 lines 4-34—communication established between transmission and reception devices), and 

obtaining, according to the presence or the absence of a first degree of priority associated with the media stream in the received message, another degree of priority associated with the media stream (col.2 lines 32-41, col.6 lines 31-39, col.12 lines 18-44—degree of priority associated with media  stream), and 

selecting a media stream in order to render the media stream, the media stream being selected from among said plurality of media streams, as a function of the degrees of priority associated with the media streams of the plurality of media streams (col.15 line 57-col.16 line 60—selection of media stream according to the decoding capability fps, based on degree of priority and hierarchy).

Tsukagoshi teaches the claim limitations as applied above, yet fail to explicitly teach the claim limitation of a second degree of priority associated with media stream and sending and responding to a request for at least one called device to establish the communication between the calling device and the at least one called device. However, Kim et al teach a second degree of priority associated with the media stream (paras 0056-57) and supporting voice and/or data call requests to establish communication between two devices (paras 0039, 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Tsukagoshi and Kim et al for the purpose of establishing communication between networked devices, such that requests are sent and received and using second degree parity bits as priority bits for 
Claims 10 and 14-15 contain subject matter substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, Tsukagoshi and Kim et al teach the method of claim 1, Tsukagoshi further teach wherein, for each media stream of the plurality of media streams: the second degree of priority obtained is the first degree of priority if the first degree of priority is present in the received message, the second degree of priority obtained is a default degree of priority if a first degree priority is not present in the received message (col.22 line 60-col.23 line 61; Kim et al—paras 0061-62).
c.	Per claim 3, Tsukagoshi and Kim et al teach the method of claim 1, Tsukagoshi further teach wherein selecting a media stream comprises comparing the second degrees of priority associated with the media streams of the plurality of media streams, a media stream being selected according to the result of the comparison (col.22 lines 7-40; Kim et al—paras 0057 and 0061—distinction between degrees).
d.	Per claim 4, Tsukagoshi and Kim et al teach the method of claim 1, Kim et al further teach wherein selecting a media stream comprises comparing the second degrees of priority associated with the media streams of the plurality of media streams, following the receipt of a first message received in response to the request to establish the communication, the method further comprising rendering of the first media stream after obtaining the second degree of priority associated with the first media stream, and selecting a media stream further comprises during the rendering of the first media stream, obtaining a second degree of priority associated paras 0026-27, 0046, 0056-57, 0060-62—operations for reordering bits such that mapping the prioritized bits includes all of the high priority bits first, followed by all of the medium priority bits, then the low priority bits or high priority bits to the most significant bits).
e.	Per claim 5, Tsukagoshi and Kim et al teach the method of claim 1, Kim et al further teach wherein receiving the message in response to the request to establish the communication comprises receiving a signaling message associated with a media stream of the plurality of media streams (paras 0031, 0044-46—encoding associated with media stream).
f.	Per claim 6, Tsukagoshi and Kim et al teach the method of claim 1, Tsukagoshi further teaches wherein receiving the message in response to the request to establish the communication comprises receiving a control packet associated with a media stream of the plurality of media streams (col.2 lines 32-62, col.3 line 40-col.4 line 7, col.23 line 40-49—identification data inserted into a packet with control data associated with a media stream).
g.	Per claim 7, Tsukagoshi and Kim et al teach the method of claim 1, Tsukagoshi further teaches wherein further comprising: receiving a third message received in response to the request to establish the communication, recording, in a memory of the calling device, for a predetermined duration starting upon receipt of the third message, at least one stream of the plurality of media streams, the media stream being received by the calling device (col.4 lines 15-28, col.7 line 62-col.8 line 36, col.9 lines 1-25—display order with delay corresponding to the media stream).
h.	Per claim 8, Tsukagoshi and Kim et al teach the method of claim 7, Tsukagoshi further teaches wherein the predetermined duration depends on the value of the second degree of priority obtained (col.8 line 36-col.9 line 54—hierarchal ordering encoding/decoding related to timing).
i.	Per claim 9, Tsukagoshi and Kim et al teach the method of claim 7, Tsukagoshi further teaches the method further comprising rendering the selected media stream, the rendering being accelerated so that the duration of the rendering process is reduced by the predetermined duration (col.9 line 47-col.10 line 15, col.12 lines 6-17—display ordering renderings based on partial hierarchies reduced according to decoding capabilities).
j.	Per claim 11, Tsukagoshi and Kim et al teach the method for managing at least one media stream intended to be rendered by the calling device of claim 10, Tsukagoshi further teaches the method comprising: for each of the at least one stream, determining the associated first degree of priority, for each first degree of priority determined, sending the first degree of priority in a message to the calling device (col.12 lines 18-44, col.15 line 57-col.16 line 60, col.22 lines 7-40; Kim et al—paras 0045, 0056).
Claim 13 contains subject matter substantially equivalent to the limitations of claim 11 and are therefore rejected under the same basis.
k.	Per claim 16, Tsukagoshi and Kim et al teach the method of claim 1, Tsukagoshi further teaches further comprising determining whether a first degree of priority is associated col.12 lines 18-44, col.15 line 57-col.16 line 60, col.22 lines 7-40; Kim et al—paras 0045, 0056—determination of first degree of priority).
Claim 17 contains subject matter substantially equivalent to the limitations of claim 16 and are therefore rejected under the same basis.

IV.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (USPN 10,250,924) and Kim et al (US 2018/0351697) in view of Amemiya (US 2016/0164784).

Per claim 12, Tsukagoshi and Kim et al teach the method of claim 11, as applied above, yet fail to explicitly teach wherein for each of the at least one stream, the first degree of priority is determined as a function of the network distance between the calling device and a network device associated with the stream. However, Amemiya teaches allocating degrees of priority to network nodes based on their adjacency to one another (paras 0207-209).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Tsukagoshi and Kim et al with Amemiya for the purpose of using the network distance between the networked and calling devices to determine degrees of priority such that network devices closer to the called device are prioritized over those that are located further away.


Conclusion
V.
Yahata et al (US 2017/0034497) – Degree of priority associated with the plurality of playback format of streamed media

Heinz, I.I. and Gerard, J., 2003. Priorities in stream transmission control protocol (sctp) multistreaming. Delaware Univ Newark Dept of Computer and Information Sciences.

VI.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

VII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448